ATTACHMENT
Applicant's after-final arguments filed 2 June 2021 (hereafter the “Remarks”) have been fully considered but they are not persuasive for the reasons discussed below.
A.	All  arguments referring to the amended claims and/or relying solely on the amendments have not been considered because the amendments have not been entered.
B.	It is reiterated that the Interview Summary is acknowledged, and the interview record is complete.
C.	Pages 9-12 of the Remarks merely summarize the criteria for testing subject matter eligibility.
D.	Applicant argues on pages 12-13 of the Remarks that the claims are directed to a machine and are therefore eligible.
However, as noted in the flow chart provided by Applicant on page 12 of the Remarks, claims to a machine have only met step 1, and thus are not automatically drawn to eligible subject matter. 
E.	Applicant argues on pages 13-14 of the Remarks that base sequencing is not a natural phenomenon.
However, it is reiterated from the Final Office Action that the claims are drawn to an apparatus, which is turn is configured to observe a natural phenomenon, in the form of the signals of the labels, and then perform an abstract idea, in the form of mathematical manipulation of the data.   Thus, the answer to step 2A is yes.

	The claims are drawn to a judicial exception of performing an abstract idea that can be performed as a mental step; i.e., outputting a correction signal and performing various calculations on the signal, which is similar to the abstract idea of comparing information of a sample or test subject to a control or target data at issue in Univ. of Utah Research Found. v. Ambry Genetics Corp., 774 F.3d 755, 113 USPQ 2d 1241 (Fed, Cir. 2014)) and the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis in Electric Power Group. LLC. v. Alstom (830 F3d 1350, 119 USPQ2d 1739 (Fed. Cir. 2016).
	In addition, it is noted that subsequent claims further directed to additional limitations regarding the selection and/or analysis of the data.

The additional elements of the claims recite well known and generic devices as described in the Final Office Action. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the remaining limitations are drawn to a generic memory, a generic input/output device, and a generic processor broadly “communicatively coupled” to the previous structural limitations.
The remaining claimed subject matter comprises an abstract idea that is computer mediated. Performing an abstract idea on a generic computer is not an additional element that is significantly more than the abstract idea itself. In Alice Corp. Pty. Ltd. v. CLS Bank Int'l (573 U.S. 134 S.Ct. 2347, 110 USPQ2d 1976 (2014)) the Supreme Court reviewed the prior Benson, Flook, and Diehr decisions regarding claims directed to an abstract idea that include a step of using computers:
These cases demonstrate that the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Stating an abstract idea “while adding the words ‘apply it’” is not enough for patent eligibility. Mayo, supra, at ___ (slip op., at 3). Nor is limiting the use of an abstract idea “‘to a particular technological environment.’” Bilski, supra, at 610–611. Stating an abstract idea while adding the words “apply it with a computer” simply combines those two steps, with the same deficient result. Thus, if a patent’s recitation of a computer amounts to a mere instruction to “implemen[t]” an abstract idea “on…a computer,” Mayo, supra, at ___ (slip op., at 16), that addition cannot impart patent eligibility. This conclusion accords with the pre-emption concern that undergirds our §101 jurisprudence. Given the ubiquity of computers, see 717 F. 3d, at 1286 (Lourie, J., concurring), wholly generic computer implementation is not generally the sort of “additional featur[e]” that provides any “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” Mayo, 566 U. S., at ___ (slip op., at 8–9).
	

Regarding claims to computers and computer-readable media that execute an abstract idea, the court further stated:
Petitioner’s claims to a computer system and a computer-readable medium fail for substantially the same reasons. Petitioner conceded below that its media claims rise or fall with its method claims. En Banc Response Brief for Defendant-Appellant in No. 11–1301 (CA Fed.) p. 50, n. 3. As to its system claims, petitioner emphasizes that those claims recite “specific hardware” configured to perform “specific computerized functions.” Brief for Petitioner 53.But what petitioner characterizes as specific hardware-a “data processing system” with a “communications controller” and “data storage unit,” for example, see App. 954,958, 1257-is purely functional and generic. Nearly every computer will include a “communications controller” and “data storage unit” capable of performing the basic calculation, storage, and transmission functions required by the method claims. See 717 F. 3d, at 1290 (Lourie, J., concurring). As a result, none of the hardware recited by the system claims “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers.” Id., at 1291 (quoting Bilski, 561 U. S., at 610–611). Put another way, the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea. This Court has long “warn[ed] . . . against” interpreting §101 “in ways that make patent eligibility ‘depend simply on the draftsman’s art.’” Mayo, supra, at ___ (slip op., at 3) (quoting Flook, 437 U. S., at 593); see id., at 590 (“The concept of patentable subject matter under §101 is not ‘like a nose of wax which may be turned and twisted in any direction . . . ’”). Holding that the system claims are patent eligible would have exactly that result.
Because petitioner’s system and media claims add nothing of substance to the underlying abstract idea, we hold that they too are patent ineligible under §101.

The referenced citations noted in the Final Office Action provide evidence that the additional elements do not comprise an inventive concept when considered individually, and that the ordered combination of additional elements would be conventional to use together. The additional elements alone or in combination do not comprise an inventive concept that transforms the claimed judicial exception into a patent-eligible application of the judicial exception. The claimed subject matter does not comprise an improvement to technology when the claims as a whole are considered, or a patent-eligible application of a judicial exception.
The subject matter of the instant claims is a computer programmed to perform a process directed to a judicial exception. There is no limitation in the claims that the claimed computer-mediated process utilizes anything other than a generic computer. 
Therefore, the subject matter of the claims is without limitations that indicate that the claims are different than the steps of the process claims in substance.
The subject matter of the claims is therefore a judicial exception and the claims are patent-ineligible.
F.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634